DETAILED ACTION

Status of Claims

Applicant’s amendments and remarks in the reply filed 9/8/2021 have been acknowledged and entered.  Claims 11-13, 15-17, 26-29, and 31-36 are pending.
	
	
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Cusick on 9/13/2021.
The application has been amended as follows: 
In Claim 32, line 12, please replace the word “surround” with the following:
	--surrounding--.
In Claim 32, line 13, after the word “component” please insert the following:
	--to--.
Please cancel claim 31.

REASONS FOR ALLOWANCE
Claims 11-13, 15-17, 26-29, and 32-36 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest the method of cleaning at least one component using a cleaning fixture as set forth in the aforementioned claims.  The closest prior art of record is that of Borovsky who teaches a cleaning method comprising delivery of a solvent into each of a first and second component recess of a cleaning fixture.  Nold teaches delivering pressurized gas to cleaning chambers and forming gas bubbles within a delivered solvent in the component recesses to enhance cleaning.  Neither Borovsky nor Nold teaches dispensing the pressurized gas from a plurality of gas outlets in the manner now described in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714